Citation Nr: 1414647	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-30 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for sinusitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1977 until February 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO in March 2011.  A transcript of this hearing is associated with the claims file.    

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal, except for a Post-Remand Appellant's Brief filed by the Veteran's representative.

The issue of entitlement to service connection for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss clearly and unmistakably existed prior to service.

2. The evidence does not clearly and unmistakably show that the Veteran's current bilateral hearing loss was not aggravated by service.    

3. Tinnitus was incurred in active duty service.


CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2013).

2. The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the claims of entitlement to service connection for bilateral hearing loss and tinnitus are granted in full.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

II. Analysis

The Veteran contends that he is suffering from bilateral hearing loss, tinnitus, and sinusitis as a result of his military service.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has the claimed disability at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic diseases, such as organic disease of the nervous system, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post-service (one year for organic disease of the nervous system) even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  VA's Veterans Benefits Administration Adjudication Manual states that "sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) is limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  The plain language of 38 U.S.C.A. § 1111 requires that there be an examination prior to entry into the period of service on which the claim is based.  Jones v. Shinseki, 24 Vet. App. 40, 45 (2010). 

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

However, aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In deciding whether a condition preexisted service, the Board must consider the veteran's medical history, accepted medical principles, evidence of the "basic character, origin and development" of the condition, and "lay and medical evidence concerning the inception, development and manifestations" of the particular condition.  38 C.F.R. § 3.304(b)(1), (2).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




A. Bilateral Hearing Loss

The Veteran claims that his hearing got worse in service than it had been before he entered the service.  See Hearing Transcript, p. 9.  Before entering service, the Veteran states that he worked in a paint and glass store, and was not exposed to any noise.  Id. at 4.  He states that his military occupational specialty (MOS) was as a machinist on board a ship, taking care of everything with motors, pumps, and other things such as turbo generators in the engine room that made a lot of noise.  Id. at 5.  He contends that he served on board of a ship for about four years.
    
He also asserts that some of this time he spent there was for training.  He says that he was a messenger watching the top watch, taking temperatures off the engines, pumps, and the generators.  He also claims to have taken care of steering, and that the rudder was "right below [him]," and that he had two very loud pumps on each side that turned the rudder, adding that if they needed to talk to each other, they had to yell because it was not possible to communicate with normal voice tones.  Id.  Overall, the Veteran stated that there was a significant amount of noise exposure in what he called the "hole" and aboard the ship.  Id. at 6.

At the outset, the Board notes that the first two elements of Shedden are met.  The first element is met because the Veteran's STRs, and post-service VA records, to include the June 2013 VA examination, diagnosed the Veteran with bilateral hearing loss disability within the meaning of 38 C.F.R. § 3.385.  Furthermore, the second element is met because the Veteran's competent and credible testimony established that he was exposed to loud noises when he was working in the engine room of a ship while in service for a long period of time.    

The Veteran's December 1976 entrance examination shows the following puretone threshold values in decibels (dB) for each ear:

HERTZ

500
1000
2000
4000
RIGHT
15
15
5
25
LEFT
10
10
15
45
The Veteran's ears were listed as "normal" and there was nothing else to suggest that the Veteran had problems with his hearing.  However, the results of the December 1976 audiometric evaluation show that the Veteran had a hearing loss and a hearing loss disability as defined by 38 C.F.R. § 3.385 and Hensley.  The auditory threshold in the frequency at 4000 Hertz was 26 decibels or greater.  Thus, while not noted at the time, the Veteran had a pre-existing hearing disability at the time in his right ear, and  there is no presumption of soundness as to this issue.  38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004); Crowe v. Brown, 7 Vet. App. 238 (1994).
    
If a pre-existing disorder is noted upon entry into service, service connection may still be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d at 1096.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).
  
The January 1981 separation examination recorded the following puretone threshold values in dB for each ear:

HERTZ

500
1000
2000
3000
4000
6000
8000
RIGHT
10
5
25
35
50
5
0
LEFT
10
5
45
45
45
30
35

The separation audiometric readings show a significant threshold shift for both ears.  

An October 1998 Audiology report from the St. Cloud VA Medical Center (VAMC) reported the Veteran's history of significant noise exposure while in the engine room aboard a ship during service.  The air conduction thresholds were reported in dB as follows:

HERTZ

500
1000
2000
3000
4000
6000
8000
RIGHT
25
35
55
55
55
N/A
45
LEFT
30
40
55
50
55
N/A
50
A September 2008 VA audiological evaluation reported the following puretone threshold values in dB:

HERTZ

500
1000
2000
3000
4000
6000
8000
RIGHT
30
45
55
60
60
N/A
55
LEFT
40
50
55
55
65
N/A
60

Another September 2008 audiology assessment from Cleveland VAMC noted that the Veteran had bilateral mild to moderately severe sensorineural hearing loss.  Although the examiner recommended hearing aids, the Veteran declined.

Finally, a June 2013 VA audio examination diagnosed the Veteran with hearing loss.  The examiner noted the following threshold levels in dB:

HERTZ

500
1000
2000
3000
4000
6000
8000
RIGHT
35
35
55
60
65
50
55
LEFT
40
45
55
50
60
50
60

The Maryland CNC Speech Discrimination Score was noted as 88 percent for both ears.  

After reviewing the Veteran's claims file and his in-person examination, the examiner concluded that the Veteran's hearing loss was at least as likely as not caused by or a result of in-service noise exposure.  As rationale, the examiner stated that a review of the Veteran's c-file revealed that upon enlistment, he had a moderate high frequency hearing loss in both ears, that upon separation, he again had a moderate high frequency hearing loss in both ears, that a comparison of the enlistment and the separation examinations revealed that significant threshold shifts occurred during military service, and that the threshold shifts of 15 dB or greater in the high frequency range was consistent with aggravation beyond normal progression by excessive noise exposure.

In other words, the examiner stated that the Veteran clearly and unmistakably entered the service with bilateral hearing loss, and that there was a permanent worsening of the underlying pathology or any such condition due to or during service.  

The Board notes that the Veteran also provided competent and credible reports that he had suffered from bilateral hearing loss since service.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  There is no evidence of record that the Veteran was aware he had a hearing loss disability, pursuant to 38 C.F.R. § 3.385, at the time he entered service.  The Veteran clearly believes that his hearing worsened during service.
 
While the medical evidence clearly and unmistakably shows that the Veteran had bilateral hearing loss prior to service, it does not clearly and unmistakably show that the hearing loss was not aggravated by such service beyond its normal course.  On the contrary, the June 2013 VA examiner clearly stated that the Veteran's hearing was aggravated by service, beyond its natural progress.

In light of the evidence above, the Board concludes that there is probative evidence that the Veteran's hearing is now worse than it was at induction.  As a result, the VA has not met its burden of showing that the Veteran's hearing loss present at time of induction was not aggravated by service.  Therefore, because all three Shedden elements are met, service connection for bilateral hearing loss is warranted.    

B. Tinnitus

The Veteran claims that his tinnitus is a result of his military service, specifically his exposure to loud noises in the engine room of the ship where he worked.  He also claims that he has always had tinnitus since the military.  See Hearing Transcript, p. 9.  

The Veteran's STRs do not show a complaint or diagnosis of tinnitus.  Both the induction and separation examinations reported the ears as being normal, with no complaints regarding tinnitus.

The October 1998 VA audiology assessment shows the Veteran's complaints of tinnitus, and notes that his tinnitus interferes with his job and general enjoyment of life.  

The September 2008 Cleveland VAMC audiology note shows that the Veteran's tinnitus manifests as a constant buzzing/cricket sound.  

During his March 2011 hearing, the Veteran stated that his tinnitus does not always result in ringing in his ears, but sometimes "it sounds like a forest full of crickets."  He also said that although it is hard to explain exactly how the tinnitus manifests itself, "it's there."  

The June 2013 VA audio examination shows that the Veteran has been complaining about recurrent tinnitus since service.  Upon review of the Veteran's file and his in-person examination, the examiner concluded that the Veteran's tinnitus was at least as likely as not caused by or a result of his military noise exposure.  As rationale, the examiner noted that the Veteran reported the onset to be in service, that although the file was negative of tinnitus complaints in service, it revealed that significant threshold shifts occurred during military service bilaterally.  

The Board notes that in Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Furthermore, the Board finds the Veteran's claims regarding his having problems with tinnitus competent and credible because the presence of this disorder is not a determination "medical in nature" and it is therefore capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

As a result, service connection for tinnitus is warranted because the record contains medical evidence of current tinnitus, evidence of the in-service incurrence of an injury, and a nexus between the in-service injury and the current tinnitus.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013); Shedden, supra.     
  

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran is seeking entitlement to service connection for sinusitis.  While he specifically identified his disability as sinusitis, a review of the record reveals that he has been diagnosed with rhinitis and deviated nasal septum.  See June 2013 VA examination.  As a result, the Veteran's claim has been broadened to include rhinitis and deviated nasal septum, to include as residuals of a septoplasty he underwent while in service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the Court found that the scope of a claimant's claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran claims that he suffered from sinusitis as a result of his in-service septoplasty.  He also claims that his dental work while in service has caused or aggravated his sinusitis.  See Hearing Transcript, p. 11.

The Veteran's December 1976 induction examination does not show any sinusitis or other nose-related problems.  In the report of medical examination, his nose was reported as normal.  Also, in his report of medical history, the Veteran denied any ear, nose, or throat problems.

Two January 1977 STR notes show that the Veteran had complaints of sore throat, cough, and high temperature.  Furthermore, an April 1978 STR note shows the Veteran's complaints of cough and sinus draining.  

A March 1980 entry in the Veteran's STRs show that the Veteran suffered from a sinus block. 

A December 1980 note shows that the Veteran underwent surgery because he could not breathe through his nose.   

The January 1981 report of medical examination at separation shows no complaints or diagnosis of sinusitis, or any other condition related to the Veteran's nose.  In fact, his nose and sinuses were again reported as being normal.

A February 2005 medical report from Johnson City Medical Center shows that the Veteran had left maxillary sinusitis.  

Moreover, a November 2005 Youngstown Clinic Progress Note shows Veteran's complaints of sinus pain, and a diagnosis of sinusitis.  

A June 2013 VA examination of the Veteran shows that the Veteran does not have chronic sinusitis.  Instead, the Veteran was diagnosed with non-allergic rhinitis, deviated nasal septum, and acute sinusitis.  After reviewing the Veteran's entire claims file, and conducting an in-person examination, the examiner concluded that the Veteran did not currently have sinusitis, and that his current nasal condition, which was chronic rhinitis, was less likely than not caused by or a result of diagnosed acute sinusitis or septoplasty performed while he was in service because "acute sinusitis is a transitory condition that improved before his discharge and septoplasty is not medically related to his present condition."  The examiner further noted that the separation examination was silent about any sinus condition, and that there was no medical evidence to support his claim that his dental treatment caused or aggravated his sinusitis.  

The Board concludes that the June 2013 VA examination is inadequate because it does not clearly identify the Veteran's relevant medical history and its effects on the Veteran's current conditions.  For example, even though the Veteran's STRs reflect that he underwent a surgery in 1980 because he could not breathe through his nose, the examiner did not answer the question of whether the Veteran had sinus surgery.  As such, the Board concludes that the June 2013 VA examination is inadequate, and a remand is required to get a new examination.   

The Board notes that the Veteran claims to have sinusitis due to his dental work he received during service.  However, the Veteran's STRs do not include his dental records, or any other record that shows the Veteran's dental work.  Therefore, these records should be obtained by the RO.

Furthermore, the Veteran may have received further treatment at various VAMC since his June 2013 VA examination.  As such, these records should be obtained prior to arranging him for a new VA examination.

Accordingly, the case is REMANDED for the following actions:

1. Request the Veteran's dental records for the period of his active service.  If any of the requested dental records are not available, a formal finding of unavailability should be prepared and associated with the claims file.  The Veteran should be notified in this regard.
  
2. Obtain all VA treatment records with regard to a respiratory problem, to include sinusitis, rhinitis, and deviated nasal septum since June 2013, and associate them with the claims folder.  

In addition, obtain any VA dental treatment records post-service.   

3. Schedule the Veteran for a VA examination to determine if he currently has a sinus or other respiratory disability that is related to his military service, to include any residuals from the septoplasty surgery and the dental treatment he received while in service.  The claims file must be made available to the examiner for review and the report should reflect that such review was conducted.

The examiner must identify each currently manifested sinusitis, rhinitis, deviated nasal septum, or any other similar respiratory disability.  In this regard, all indicated tests and studies should be conducted to identify the Veteran's current respiratory disability(ies).

After reviewing all lay and medical evidence of record, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's current disability (sinusitis, rhinitis, deviated nasal septum, or other similar respiratory disability) was incurred or is otherwise the result of his military service, to include as a residual of the septoplasty and/or dental work he underwent in service.

In answering the foregoing, the VA examiner should consider the Veteran's STRs that show that the Veteran received treatment for sinus complaints during service, in addition to his complaints of same post-service.   

In answering the foregoing, the examiner should note that the Veteran is considered competent to report the events that occurred during service, as well as the symptoms he experiences, including when those symptoms were incurred and how long they have persisted.

A rationale must be provided for any opinion offered. If the foregoing cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.

4. Upon completion of the above-requested development, the RO should readjudicate the claim on appeal, taking into account any new evidence submitted since the issuance of the most recent statement of the case and conducting any additional development deemed necessary.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case, and be afforded a reasonable period of time within which to respond.

The case should then be returned to the Board, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information and evidence which may be dispositive of this appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


